Case 9:18-cv-80176-BB Document 509-14 Entered on FLSD Docket 05/18/2020 Page 1 of 4




                   EXHIBIT 14
Case 9:18-cv-80176-BB Document 509-14 Entered on FLSD Docket 05/18/2020 Page 2 of 4
                                                  CONFIDENTIAL



                                            ,Z:,. S,-.,,e '11t4,,1""""'. fh. • ?1t. ,Z:,.
                                                  �Li..r,,/ r,, 9� 1'u.....
                                                     ���
                                                              $,dt,1}()4
                                                      aa, s...-.�-.
                                                        ?K...,,�!i!il!i!i

                                                        7.t. l!i05J 154 4!157
                                                       ?<,. {!J05i /154 !169(!

                                                          April 8, 2020

   Rivero Mestre LLP
   2525 Ponce de Leon Blvd., Suite 1000
   Coral Gables FL 33134
   ATTN: Zaharah Mar1<oe, Esq.
                                                             RE: Kleiman V. Wright

   Dear Ms. Markoe:
             As requested, I have re-reviewed records and reviewed additional records regarding David Kleiman with the
   purpose of supplementing opinions in my previous report on this case, dated December 22, 2019. Opinions are
   /elated to infectious disease. In addition to the records reviewed for the previous report, the following new records
   were reviewed:
         •     Deposition, David Kleiman, dated 418/2019
         •     Second deposition, David Kleiman, dated 1110120
         •     Second Amended Complaint, Kleiman v. Wright, dated 1/14/19
         •     Riviera Beach Police Department report on incident dated 4/26/13
         •     Palm Beach County Medical Examiner autopsy report, David Kleiman, deceased, dated 4/27113

              Attention was directed at Mr. Kleiman's final and extended hospitalization at the Miami Veterans 'Admin­
   istration Medical Center (MVAHJ, admitted 9128110, discharged 3125113, and findings associated with his subsequent
   death. body discovered 4/26/13, relating to the following subjects:

         1) Mr. Kleiman's paraplegia and Infectious disease complications: As noted in the previous report ,Mr. Kleiman
   was involved in a motorcycle crash on April 30, 1995, resulting in multiple fractures, most importantly a spinal fracture
   resulting In functional transaction of the spinal cord at a level around T4,5, or 6. This causes loss of motor function
   and sensation in the lower part of the body, with complications noted below. He could move about only by use of
   upper body (arms) muscles, using a wheelchair. In addition, paraplegia leads to greater risk of other injuries relating
   to difficulty of mobilization and also loss of bone strength and muscle protection. Mr. Kleiman sustained a fracture of
   the upper femoral shaft (upper thigh) during physical therapy in Sept. 2011. (He needed intensi ve physical and
   occupational therapy to provide mobility and avoid complications.

        2) Pressure ulcers (also known as decubitus ulcers or more colloquially as bed sores): These occur at sites of
   Sites of continued pressure to skin and subcutaneous tissue which is due to immobility. This pressure comes from
   body weigh t pressing against a surface, such as bed or (in Mr. Kleiman's case importanUy) a wheelchair, typically
   over bony prominences. The pressure squeezes small blood vessels resulting of low of blood supply to the tissues,
   leading to cell death If prolonged. This leads to loss of skin integrity and to damage to tissues below the skin ("deep
   tissue injury"). Loss of sensation in an area (such as the lower body in Mr. Kleiman's case) aggravates this since the
   protective effect of sensallon (touch, pain) leading to movement to relieve pressure is lost. These open sores
   typically become colonized and infected with bacteria, aggravating the ulcers and possibly leading to abscess
   formation, infection of underlying bone (osteomyelitis), and systemic infection. Mr. Kielman had large and deep
   pressure ulcers over the buttocks and the ischial bones (the part of the pelvis one sits on) These required constant
   wound care which he could not do himself, including debriding (removal of devitalized tissue) and dressings. He
   underwent multiple surgical procedures in an attempt to close these ulcers (see "surgery" below).

       3. Urinary bladder malfunciion: Due to loss of central nervous system control, urinary incontinence and possibly
   retention occur, leading to urinary tract infection and possible contamination of pressure ulcers with Infected urine.
   Prolonged contact with moist surfaces including diapers can also lead to skin irritation and breakdown. This problem
   ("neurogenic bladder") is treated with catheterization, either intermittently (possibly by the patient himself) or with a
   chronic Foley catheter. Catheterlzation further increases risk of infection, with the chronic Foley catheter being worse
   (sometimes called "the 1-95 for bacieria to the bladder"'). Urinary tract infection (UTI) can have as a complication
Case 9:18-cv-80176-BB Document 509-14 Entered on FLSD Docket 05/18/2020 Page 3 of 4
                                                   CONFIDENTIAL



   Kleiman v. Wright                                                                                                 -2-

   entry of bacteria into the blood stream (bacteremia).Mr. Kleiman had managed bladder dysfunction with intermittent
   catheterization previous to his final MVAH hospitalization, during which he had an indwelling Foley catheter. He had
   near conti nuous urinary tract infection during that hospitalization, with multiple organisms including Eschericla coll (E.
   coli), Pseudomonas, highly antibiotic resistant (extended spectrum betalactamase, ESBL, producing) Klebsiella, and
   yeas (Candida). He also had bacteremia at least twice, with E. coli; another episode of E. coli bacteremia was
   ascribed to his percutaneous intravenous central catheter (PICC. used tor intravenous fluid and medication
   administration), but may well have also related to UTI.

       4. Bowel dysfunction: Because of the spinal injury and paraplegia, Mr. Kleiman did not have normal voluntary
   control of the anal sphincter. Thus, for defecation, stimulation of the anal sphincter with fingers (or an instrument)
   was necessa ry for defecation; this stimulation causes a reflex contraction of the rectum leading to defecation. This
   must be done periodically, and is difficult for a person to do it himself. Obviously, cleanup after defecation is
   necessary, and contamination of the pressure ulcers can occur.

       5. Surgical procedures: During his final prolonged hospitalization at MVAH Mr. Kleiman underwent multiple
   surgical procedures, mainly directed at diagnosing and treating osteomyelitis and attempting to repair and close
   pressure ulcers. And other traumatic incidents. I ncluded are :
        • 1 0127110 debridement left hip
        • 1 212311 0 right knee washout for septic arthritis
        • 4114/1 1 attempted left h ip Girdlestone procedure (removal of entire joint leaving a "flail hip"}, aborted due to
             bleeding, but with drainage of abscess of the femoral head
        • 5120/1 1 right lateral knee incision dehi sced (reopened) with his moving around in physical therapy (unclear
             how)
        • 712811 1 right proximal fem ur resection and flap closure, followed by radiation therapy for reduction of
             ectopic (out of place) bone formation
        • 911 5/1 1 acute spiral fracture proximal femoral shaft in physical therapy
        •    1 2130/1 1 removal of intenmedullary nail (previously placed)
        • 3129112 debridement right ischium and buttock
        • 512811 2 debridement ischioperineal wound
        •    111 7/1 3 right ischial wound reopened while practicing transfers from wheelchair to shower seat
   This does not include bedside debridements.

        6. Computer and telephone work, family support: During his MVAH hospitalization, Mr .Kleiman was noted
   frequently to be using his laptop computer while in bed , and also less frequently using the telephone. He also on
   occasion refused treatments because of computer work and telephone conferences. Content of this work is
   obv iously not known, although he did note on occasion watching movies on the laptop" At no time did I find mention
   of in person visits by family members , friends. or co-workers" This important element of support was lacking.

        7. Medications affe cting mental status: During his last MVAH admission, Mr. Kleiman received medications
   which could affect mental statu s and ability to do complex work. He was receivi ng dlazepam (Vali um) throughout the
   admission, for control of muscle spasms. This is a benzodiazepine which has pharmacologic additive properties
   similar to alcohol and can dull mental acuity. He also received opiate pain relievers (Percocet, and on several
   occasions, fentanyl) early in the admission and on one occasion (411 9/1 1 ) an opiate antagonist (Naloxone) was
   ordered "for use in an emergen cy: After 4/19/1 1 there were no further orders for opiates; diazepam was continued.
   He also received multiple antibiotics throughout his long admission. Although antibiotics are not normally thought as
   having an effect on mental status, with a few exceptions (e.g. ertapenem, which he received), there is an effect of
   antibiotics giving a general feeling of malaise, often noted by its reversal after the antibiotic is stopped. This could
   affect ability to do complex tasks and computations.

       a. Disruptive behavior: On several occasions, he was uncooperative with nurses and therapists, and as noted
   in my previous report he received a letter of warning from the hospital Disruptive Behavior Committee (5/1211 1 ).

        9. Furloughs: MVAH has a policy that patients can received passes for leaving the facility; these function much
   like military leaves of absence, requiring preauthorization and having a specific time period. Mr. Kleinman received
   several passes (I counted 1 2) , all clustered at the end of his hospitalization (from 1/1 6/1 3 on). On various occasions
   a reason is stated, such as to buy food, "going to give a lecture", his birthday. On 219/1 3 he was given a pass "to
   continue practicing home skills" and while out of hospital, called in to request an extension (wh ich was granted),''very
   tired and did not want to take the road". Finally, as noted in my previous report, he requested a pass to assist in
   arrangements for a home lift. He did not return or ca ll In, and attempts to contact him were unsucc;,ssful . He was
   given an "Irregular dis eharge" .
Case 9:18-cv-80176-BB Document 509-14 Entered on FLSD Docket 05/18/2020 Page 4 of 4
                                                  CONFIDENTIAL



   Kleiman v. Wright                                                                                   -3-

       10: Effect of "irregular discharge": With this discharge, he had no outpatient medicine prescriptions and no
   arrangements for nursing care Oncluding anal stimulation for defecation and cleaning), wound care, Foley catheter
   care, or physical and occupational therapy. He would be expected to have uncontrolled infection, from urinary tract
   and from pressure ulcers and osteomyeli1is, He also would be expected to have benzodiazepine withdrawal
   symptoms (fever, mental status changes, possible seizures), although he may have had illicit drug sources (note
   presence of cocaine metabolites in postmortem wine).

        11. Circumstances surrounding his death: After "irregular discharge" there is no medical record. Per
   depositions, the last contact with Mr. Kleiman was several days before the body was discovered. Per the police
   report, he was found slumped over in his wheelchair, with extensive fecal soilage of the lower body. In addition, fecal
   material was found over extensive floor areas, with wheelchair tracks through it. Although a loaded but unfired gun
   was found in the bed In front of him, there was no evidence of trauma. The autopsy report noted extensive
   decomposition, and only a gross examination (no microscopic examinations, probably because of the
   decomposition). Cause of death was listed as myocardial infarction, based on findings of an occlusive plaque in the
   anterior descending coronary artery. Bloody stool was noted in the colon (however, testing of fecal material on the
   floor In his house was negative). Urine toxicology revealed cccalne metabolites, no opiates. "Decomposition fluid'
   had a small amount alcohol (possibly produced postmortem). No postmortem cultures were taken (again probably
   due to the degree of deccmpositlon). He had severe diarrhea prior to death, wh·Ich was not considered by the
   medical examiner. This could have been due to infection (including bacteremia, which can cause diarrhea) or to drug
   withdrawal, or both. The lack of care after his discharge would clearly been contributory to this.

             As will be noted from the above, Mr. Kleiman had a long and complex hospitalization, with many
   circumstances which would be expected to alter his ability 1o perform complex tasks, and no evidence of support by
   family or friends. In addition, the circumstances of his death are strange, with aspects suggesting uncontrolled
   infection, related to his lack of care by family, friends, or medical personnel after his discharge.

            I appreciate the opportunity to again review this fascinating case.




   DSM:dsm
